      Case 5:20-cv-05287-LHK Document 25 Filed 01/28/21 Page 1 of 7




 1 Bing Zhang Ryan (Bar No.: 228641)
   ZHANG LAW GROUP
 2 16 Southwood Drive
   Orinda, CA 94563
 3 Telephone: (925) 257-3097
   Email: bzhanglaw@gmail.com
 4
   Attorney for Plaintiff Powerland Technology Inc.
 5

 6 Keith A. Sipprelle (SBN 143358)
   VAN ETTEN SIPPRELLE LLP
 7 2945 Townsgate Road, Suite 200
   Westlake Village, CA
 8
   Telephone: (805) 719-4900
 9 ksipprelle@vstriallaw.com

10 Attorney for Defendant
   Byton North America Corporation
11

12
                              UNITED STATES DISTRICT COURT
13

14                         NORTHERN DISTRICT OF CALIFORNIA

15                                     SAN JOSE DIVISION
16

17

18 POWERLAND TECHNOLOGY INC., a                       Case No.: 20-cv-05287-LHK
   Chinese Corporation,
19
                    Plaintiff,                        JOINT CASE MANAGEMENT
20
           v.                                         STATEMENT
21
   BYTON NORTH AMERICA
22 CORPORATION, a Delaware corporation,               Date: February 3, 2021
   and DOES 1 through 10, inclusive,                  Time: 2:00 p.m.
23                                                    Crtrm.: 8
24                    Defendants.
                                                      [Hon. Lucy H. Koh]
25

26

27

28


     JOINT CASE MANAGEMENT STATEMENT
       Case 5:20-cv-05287-LHK Document 25 Filed 01/28/21 Page 2 of 7




 1          Plaintiff Powerland Technology Inc. (“Plaintiff”) and Defendant Byton North America

 2 Corporation (“Defendant”, together the “Parties”) jointly submit this JOINT CASE

 3
     MANAGEMENT STATEMENT pursuant to the Standing Order for All Judges of the Northern
 4
     District of California, Civil Local Rule 16-9.
 5

 6 1. Jurisdiction & Service

 7          This is an action for breach of contract, breach of implied covenant of good faith and fair
 8 dealing and unjust enrichment. The basis for subject matter jurisdiction in this case is proper

 9
     diversity jurisdiction, as Plaintiff’s claim exceeds $75,000 and the parties are not citizens of the
10
     same state. No other issues exist regarding jurisdiction or venue.
11

12          Plaintiff served a copy of the complaint and summons upon Defendant on August 24, 2020
13
     and filed a proof of service on September 9, 2020 (ECF 8). On September 11, 2020, Defendant
14
     filed an answer to the complaint.
15

16 2. Facts

17 Plaintiff’s Statement:

18          Plaintiff performed services and delivered products to Defendant from December 2018 to
19 May 2019 pursuant to two purchase orders issued by Defendant. Defendant stopped making

20
     payments to Plaintiff and owed Plaintiff $616,412.00.         Upon Plaintiff’s repeated requests,
21
     Defendant refused to pay Plaintiff this outstanding balance. Plaintiff filed his Complaint on July
22
     31, 2020. Plaintiff seeks compensatory damages, and/or restitutions according to the proof, in
23

24 addition to reasonable attorney’s fees and costs.

25

26

27

28
       Case 5:20-cv-05287-LHK Document 25 Filed 01/28/21 Page 3 of 7




 1 Defendant’s Statement:

 2
            Defendant denies all material allegations of Plaintiff’s Complaint and has asserted certain
 3

 4 affirmative defenses. Defendant denies that it owes Plaintiff the sums claimed.

 5
     3. Legal Issues
 6
     Plaintiff’s Statement:
 7
     The key legal issues concern the following subjects:
 8
        A. Whether Defendant breached a binding contract between Plaintiff and Defendant.
 9
        B. Whether Defendant breached implied covenant of good faith and fair dealing for the
10
            business transactions between the parties.
11
        C. Whether Defendant was unjustly enriched by receiving the services and products
12
            provided by Plaintiff but failed to make the payment accordingly.
13

14
     Defendants’ Statement:
15
            Defendant denies all material allegations of Plaintiff’s Complaint, and has asserted certain
16
     affirmative defenses. Defendant denies that that it owes Plaintiff the sums claimed.
17

18 4. Motions

19          No motion is pending.
20 5. Amendment of Pleadings

21         Currently Plaintiff does not plan on amending the complaint. However, Plaintiff reserves
22 right to amend the complaint if necessary.

23 6. Evidence Preservation

24        The parties have reviewed the Guidelines Relating to the Discovery of Electronically Store
25
     Information (“ESI Guidelines”) and have met and conferred pursuant to Fed. R. Civ. P. 26(f)
26
     regarding reasonable proportionate steps taken to preserve evidence relevant to the issues
27

28
       Case 5:20-cv-05287-LHK Document 25 Filed 01/28/21 Page 4 of 7




 1 reasonably evident in this action. Each party represents that it has endeavored to preserve

 2 information relevant to this action.

 3

 4 7. Disclosures

 5
            The parties exchanged initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1)(A) on October
 6
     27, 2020.
 7
     8. Discovery
 8
            A.      Discovery to Date
 9
            The parties have not served any discovery to date.
10
            B.      Scope of Anticipated Discovery
11          The parties intend to pursue discovery relating to the factual and legal issues raised by the
12 pleadings. The parties intend to pursue further discovery in the form of requests for production of

13
     documents and things, requests for admission, interrogatories, depositions, and other forms of
14
     discovery authorized by the Federal Rules, including discovery on non-parties. The parties do not
15
     anticipate that any deviation from the normal discovery limits will be necessary; however, the
16

17 parties reserve all rights to seek modifications of the limits discussed below and agree to confer in

18 good faith if a need arises for additional discovery or modifications of discovery limits.

19
            Pursuant to Federal Rules of Civil Procedure 5(b)(2)(E), the parties agree to serve all
20

21 discovery requests and responses, as well as all document productions, electronically to the

22 parties' respective counsel of record at their current email addresses (as indicated on the caption

23 page of this document). Service of any such electronically-served discovery document is deemed

24 complete upon sending as long as the sender has sent the documents to the email addresses as

25
     listed on the caption page and to other email addresses the sender has knowledge of and that has
26
     not received any automatic notification indicating that the other side did not receive the email
27
     service.
28
       Case 5:20-cv-05287-LHK Document 25 Filed 01/28/21 Page 5 of 7




 1          C.      Changes to Discovery Limitations

 2          The presumptive limits on discovery provided by the Federal Rules on Civil Procedure

 3 and this Court’s Local Rules and Standing Orders shall apply.

 4 9. Class Action

 5          This matter is not a class action.

 6 10. Related Cases

 7          There are no related cases or proceedings.

 8 11. Relief

 9 Plaintiff’s Statement:

10          Plaintiff seeks the relief prayed for in its Complaint, including: (1) compensatory

11 damages of $616,412.00 and legally allowable pre-judgment interest relating to this amount; (2)

12 reasonable attorney’s fees and costs of suit; and (3) other and further relief as the Court may

13 deem proper.

14
     Defendant’s Statement:
15

16          Defendant disputes the amounts claimed by Plaintiff and the manner in which Plaintiff has
17
     calculated its purported damages.
18

19 12. Settlement and ADR

20          The parties are actively discussing potential ADR options but have not agreed to a

21 specific ADR forum.

22 13. Decline Magistrate Judge Jurisdiction

23          The parties have declined to proceed before a magistrate judge for all purposes.

24 14. Other References

25          The parties do not believe this case is suitable for reference to binding arbitration, a

26 special master, or the Judicial Panel on Multidistrict Litigation.

27

28
       Case 5:20-cv-05287-LHK Document 25 Filed 01/28/21 Page 6 of 7




 1 15. Narrowing of Issues

 2          The parties are not aware of any issues that can be narrowed by agreement or by motion at

 3 this early stage of the case. It is also premature for the parties to discuss how to expedite the

 4 presentation of evidence at trial, or whether bifurcation of issues, claims, or defenses is appropriate.

 5

 6 16. Expedited Trial Procedure

 7          The parties do not propose that this case proceed under expedited trial procedure.

 8 17. Scheduling

 9          The Court established a schedule in its Case Management Order dated October 29, 2020.

10 (ECF 21).

11 18. Disclosure of Non-party Interested Entities or Persons

12          Plaintiff filed its Certificate of Interested Entities or Persons on September 15, 2020 (ECF

13 10). Defendant filed its Certificate of Interested Entities or Persons on October 11, 2020 (ECF

14 17).

15 20. Professional Conduct

16          All attorneys of record for the parties have reviewed the Guidelines for Professional

17 Conduct for the Northern District of California.

18 21. Other

19          At present, the parties do not have any additional matters to present to the Court.

20

21 DATED: January 28, 2021                            ZHANG LAW GROUP

22

23
                                                                    /s/ Bing Zhang Ryan
24                                                    Bing Zhang Ryan (Bar No.: 228641)
                                                      16 Southwood Drive
25                                                    Orinda, CA 94563
                                                      Telephone: (925) 257-3097
26                                                    Email: bzhanglaw@gmail.com
                                                      Attorney for Plaintiff Powerland Technology Inc.
27

28
     Case 5:20-cv-05287-LHK Document 25 Filed 01/28/21 Page 7 of 7




 1

 2

 3

 4 DATED: January 28, 2021            /s/ Keith A. Sipprelle
                                      Keith A. Sipprelle (SBN 143358)
 5                                    VAN ETTEN SIPPRELLE LLP
                                      2945 Townsgate Road, Suite 200
 6                                    Westlake Village, California 91361
                                      Telephone: (805) 719-4900
 7                                    Facsimile: (805) 719-4950
 8                                    ksipprelle@vstriallaw.com

 9                                    Attorney for Defendant Byton North America
                                      Corporation
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
